DETAILED ACTION

AIA  or Pre-AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims

 	Claims 1-13 are pending in the application, with no claims amended, canceled, or added. 
Response to Arguments
 	Applicants’ 12/28/21 arguments have been fully considered, but are not found persuasive.
 	As to claim 1, Applicants assert on pages 5-6 that Leisner fails to disclose the limitation that the filter construction is attached to the pouch only in an area immediately surrounding the vent opening such that a majority of the filter construction is substantially free hanging relative to the pouch.   Applicants argue that Leisner teaches away from this limitation by teaching that pouch walls are sealed to the body along its longitudinal edges. 	This is not persuasive, as Applicants are arguing limitations of how the pouch walls are sealed together and not how the filter construction is attached to the pouch.   	Leisner teaches this limitation as recited, where Leisner teaches wherein the filter construction (9) is attached to the pouch only in the area immediately surrounding the vent opening (3) Fig.6 such that a majority of the filter construction (9) is substantially free hanging relative to the pouch (where the filter device can be attached via a peripheral flange, such that a majority of the filter construction is substantially free hanging relative to the pouch Col.7,ll.26-29).   	Since Leisner teaches that only the peripheral edge of the filter construction is attached to the pouch, almost all of the filter construction is not attached to the pouch, such that the “majority of the filter construction is free hanging” is disclosed by Leisner according to its broadest reasonable interpretation (BRI).   	It is noted that the claims do not specify any aspects of which portions of the filter construction are connected to which portions of the pouch, and how these elements are making the connection, such that the claims are interpreted according to their BRI and thus read on the citations to Leisner.  Also, the term “only in the area immediately surrounding the vent opening” is met by the fact that the vent opening is surrounded “immediately” (according to BRI) by the seal of welded edges of the periphery of the filter construction to the pouch “immediately” around the vent opening 16 Fig.7.   	Accordingly, Leisner discloses all the elements of claim 1, which does not specify any aspects of which portions of the filter construction are connected to which portions of the pouch, and how these elements are making the connection.

 	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	Claims 1-11 and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Leisner (US 6135986 B1).

	As to claim 1, Leisner discloses an ostomy appliance Col.6,ll.3-7, comprising:

    PNG
    media_image1.png
    377
    620
    media_image1.png
    Greyscale
 	a pouch Figs. 1-5 Col.11,ll.15-28 having:  		a waste opening (1) that is adapted for placement over the stoma Col.11,ll.18-19; and  		a vent opening (3) (one or more vents/vent openings) (3) Fig. 6 annotated Col.6,ll.6-8; Col.11,ll.21-22 provided in a wall of the pouch to allow gas to exit the pouch Col.6,ll.6-8; and	a filter construction (9) Figs. 6,7,9 (filter package Col.13,ll.5) comprising:   		a first foil layer (one of two foil sandwich layers as part of filter construction Col.12,ll.66-Col.13,ll.9 (filter package) Col.12,ll.66-Col.13,ll.2) 6,7;  		secured to (foil layers welded together) Col.13,ll.3,6)  Fig.6,7: 		a second foil layer (second of two foil sandwich layers as part of filter construction (filter package) Col.12,ll.66-Col.13,ll.2) Fig. 7; 		to form an enclosure (Col.13,ll.3,6)  Fig.6,7;  		the 1st and 2nd foil layers both liquid and gas impermeable (gas and liquid impervious Col.6,ll.16) ; 	a pre-filter (5) Col.5,ll.27,24-27 Fig. 6,7 inside of the enclosure (as located in enclosure between 1st and 2nd foil layers Col.12,ll.66-Col.13,ll.2, as presented above) Fig. 7; 	multiple gas inlet holes (as inlet openings 7,20 Col.6,ll.30-32 and/or pores or micropores Col.6,ll.25-26 such as EVA/PVDC foil/copolymer-hydrophobic membrane layer Col.12,ll.67-Col.13,ll.1)  		formed through the first or second foil layers (as one of two foil sandwich layers as part of filter construction (filter package) Fig. 6-7 Col.12,ll.66-Col.13,ll.2 adjacent to inlet (3) Fig. 6 annotated Col.6,ll.6-8); and 	a gas outlet (16) (outlet (16) Fig. 6 annotated Col.6,ll.6-8) formed through the second foil layer in communication with the vent opening 3 Fig.6-7 (through pores in microporous membrane of second foil layer in fluid communication with outlet (16) Fig. 6 annotated Col.6,ll.6-8); 	wherein the filter construction (9) is attached to the pouch only in the area immediately surrounding the vent opening (3) Fig.6 such that a majority of the filter construction (9) is substantially free hanging relative to the pouch (where the filter device can be attached via a peripheral flange, such that a majority of the filter construction is substantially free hanging relative to the pouch Col.7,ll.26-29).

	As to claim 2, Leisner discloses that the appliance further comprises a deodorizing filter (4) Col.5,ll.35 Fig.6-7.

 	As to claim 3, Leisner discloses that the apparatus further comprises 
a deodorizing filter (4) Col.5,ll.35 Fig.6-7 secured to an outside surface of the pouch Col.6,ll.46-47 in communication with the vent opening Col.6,ll.23-27.
	As to claim 4, Leisner discloses that the apparatus further comprises a deodorizing filter (4) Col.5,ll.35 Fig.6-7 located inside the pouch Col.7,ll.53-54 communicating with the vent opening Col.6,ll.23-27 and located outside the enclosure of the filter construction and communicating with the gas-outlet Col.6,ll.23-27.
	As to claim 5, Leisner discloses wherein the filter construction is attached inside the pouch only in an area immediately surrounding the vent opening such that a majority of the filter construction is substantially free-hanging inside of the pouch.

	As to claim 6, Leisner discloses wherein the multiple gas-inlet holes (as inlet openings 7,20 Col.6,ll.30-32 and/or pores or micropores microporous membrane Col.6,ll.25-26 EVA/PVDC foil/copolymer-hydrophobic membrane layer Col.12,ll.67-Col.13,ll.1) Fig. 6 annotated Col.6,ll.6-8) are formed through both the first foil layer and the second foil layer (as formed in one or both of two foil sandwich layers as part of filter construction (filter package) (Fig. 6-7 Col.12,ll.66-Col.13,ll.2).	As to claim 7, Leisner discloses wherein a number of the multiple gas-inlet holes is 2 (as 2 inlet openings 7,20 Col.6,ll.30-32).
	As to claim 8, Leisner discloses that the apparatus further comprises a drainage opening 7 formed in the enclosure (where filter construction can have lower opening 7 from filter into pouch that is capable of draining the filter construction Fig.3 Col.6,ll.32-33).	As to claim 9, Leisner discloses wherein the drainage opening comprises a one-way valve (where inlet opening 7 can comprise a hydrophobic filter capable of functioning as a one-way valve Col.6,ll.23-27).	As to claim 10, Leisner discloses that the apparatus further comprises a deodorizing filter (4) Col.5,ll.35 Fig.6-7), wherein at least one of the first foil layer and the second foil layer is a three-layer foil structure laminated to the deodorizing filter (where filter 4 provided as part of three layers further including two foil sandwich layers as part of filter construction (filter package) Fig. 6-7 Col.12,ll.66-Col.13,ll.2).	As to claim 11, Leisner discloses that the apparatus further comprises a membrane (membrane Col.6,ll.25-26 EVA/PVDC foil/copolymer-hydrophobic membrane layer Col.12,ll.67-Col.13,ll.1) Fig. 6 annotated Col.6,ll.6-8)  positioned at the gas outlet (16) Fig.6-7. 	As to claim 13, Leisner discloses wherein the filter construction (9) has a width in a transverse direction in a range of 60 % to 100 % of a width of the pouch in a transverse direction (as shown in Fig.4-5 Col.7,ll.42-45).

			 	
 				Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leisner in view of Keleny (US 2009/0247970 A1).
	As to claim 12, Leisner does not teach wherein the filter construction includes an inspection window configured to allow a user visual access to a stoma of the user.	However, Keleny teaches an ostomy appliance (Abstract) having a filter construction (filter assembly) (300) Figs. 3-8 [0044],ll.1-29; the filter construction (300)  coupled to the pouch (250) Fig. 3 [0044],ll.8-9; 		the filter construction (300) comprising: a pre-filter (310)  (adsorbent layer) Fig.4-6 [0045],ll.7 provided in a first cutout within outside perimeter (322) Fig. 5 of first layer (320) Fig. 5 [0045],ll.7-9; the first cut-out disposed around a vent opening (260) of the pouch (250) Fig. 3 [0044],ll.7-8; and  		a second cutout (window (336) Fig. 4 formed through pre-filter (310) Fig. 4,6 and defined within perimeter (334) Fig. 6 [0045],ll.12 of a second layer (330) Fig. 4,6 [0045],ll.9-12, the filter construction (300) provided between the first layer (320) and the second layer (330) Fig. 6; 		wherein the second cut-out (336) Fig. 4 (as window (336) within perimeter (334) Fig. 6 of second layer (330) Fig. 4,6 [0045],ll.9-12) provides an inspection window configured to allow a user visual access to a stoma of the user (where window (336) faces vent opening of bag (260) of pouch (150) Fig. 3 allowing view of stoma [0044],ll.8-9):

    PNG
    media_image2.png
    228
    488
    media_image2.png
    Greyscale

 		in order to provide an ostomy filter construction that can be used to observe conditions of ostomy device through the window [0052],ll.2-3. 	It would have been obvious to one of ordinary skill in the art to use the inspection window of Keleny with the filter construction of Leisner, and one of skill would have been motivated to do so, in order to provide an ostomy filter construction that can be used to observe conditions of ostomy device through the window.
		Non Statutory Obviousness Type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-2, 5-6, 8, and 10-13 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 6, 9, 11-13, 15-17, and 19-21 of US Patent No. 10,258,722 B2 (‘722).  
	As to claims 1-2, 5-6, 8, and 10-13, claims 1, 3, 6, 9, 11-13, 15-17, and 19-21 of ‘722 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Claim
1
2
5
6
8
10
11
12
13
‘722
1,6,12-13, 16,17
1
1,16
1
9
11
15
3,19-21
1,17

 	The differences between present claims and the claims of ‘722 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘722 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘722 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘722 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claims 1-6, 8, and 11-13 are rejected on the ground of nonstatutory double patenting over claims 1, 4-6, 9-12, 17, 20, and 26 of US Patent No. 8,864,728 B2 (‘728).  
	As to Claims 1-6, 8, and 11-13, claims 1, 4-6, 9-12, 17, 20, and 26 of ‘728 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Claim
1
2
3
4
5
6
8
11
12
13
‘728
1,26
4
5
6
6,12
1
9
13
17
16,20


 	The differences between present claims and the claims of ‘728 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘728 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘728 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘728 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

 					Conclusion   	
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781